
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.33


FORM OF PLEDGE AND SECURITY AGREEMENT
(SEVENTH MEZZANINE LOAN)

        THIS PLEDGE AND SECURITY AGREEMENT (SEVENTH MEZZANINE LOAN) (as the same
may be amended, restated, replaced, supplemented or otherwise modified from time
to time, this "Agreement"), dated as of December 21, 2007, made by HCR VII
PROPERTIES, LLC, a Delaware limited liability company ("Borrower", or
"Pledgor"), in favor of JPMORGAN CHASE BANK, N.A., a banking association
chartered under the laws of the United States of America, having an address at
270 Park Avenue, New York, New York 10017 (together with its successors and
assigns, "Lender"), as collateral agent for itself and the other Noteholders (as
defined below).

RECITALS

        WHEREAS, JPMorgan Chase Bank, N.A., Column Financial, Inc. and Bank of
America, N.A. (collectively, the "Mortgage Noteholders") are making a loan in
the aggregate principal amount of $3,000,000,000.00 (the "Mortgage Loan"), which
Mortgage Loan is evidenced by that certain Promissory Note, dated as of the date
hereof (as the same may be amended, severed, split, extended, consolidated,
restated, replaced, supplemented or otherwise modified from time to time, the
"Mortgage Note"), made by each of the parties set forth on Schedule I attached
thereto (each, a "Mortgage Borrower" and collectively, the "Mortgage Borrowers")
in favor of the Mortgage Noteholders pursuant to that certain Loan Agreement,
dated as of the date hereof, by and among JPMorgan Chase Bank, N.A., a banking
association chartered under the laws of the United States of America, as
collateral agent for itself and the other Mortgage Noteholders (together with
its successors and assigns, the "Mortgage Lender"), the Mortgage Borrowers and
HCR ManorCare Maryland Properties, LLC a Delaware limited liability company
("Maryland Owner") (as the same may be amended, restated, replaced, supplemented
or otherwise modified from time to time, the "Mortgage Loan Agreement"), and the
Mortgage Borrowers (other than Maryland Borrower (as defined in the Mortgage
Loan Agreement)) and Maryland Owner have granted Mortgage Lender first priority
mortgages, deeds of trust and deeds to secure debt, as the case may be
(collectively, the "Mortgage") on, among other things, the real property as more
fully described in the Mortgage;

        WHEREAS, JPMorgan Chase Bank, N.A., Column Financial, Inc. and Bank of
America, N.A. (collectively, the "First Mezzanine Noteholders") are making a
loan in the aggregate principal amount of $100,000,000.00 (the "First Mezzanine
Loan"), which First Mezzanine Loan is evidenced by that certain Promissory Note
(First Mezzanine Loan), dated as of the date hereof (as the same may be amended,
severed, split, extended, consolidated, restated, replaced, supplemented or
otherwise modified from time to time, the "First Mezzanine Note"), made by HCR
I-A Properties, LLC, a Delaware limited liability company ("I-A Borrower"), and
HCR I-B Properties, LLC, a Delaware limited liability company ("I-B Borrower",
and together with I-A Borrower, each, a "First Mezzanine Borrower" and
collectively, the "First Mezzanine Borrowers"), in favor of the First Mezzanine
Noteholders pursuant to that certain Loan Agreement (First Mezzanine Loan),
dated as of the date hereof, by and between JPMorgan Chase Bank, N.A., a banking
association chartered under the laws of the United States of America, as
collateral agent for itself and the other First Mezzanine Noteholders (together
with its successors and assigns, the "First Mezzanine Lender"), and the First
Mezzanine Borrowers (as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time, the "First Mezzanine Loan
Agreement"), and secured by, among other things, a pledge of all of I-A
Borrower's interest in the Mortgage Borrowers (other than Maryland Borrower (as
defined in the Mortgage Loan Agreement)) and Maryland Owner and I-B Borrower's
interest in I-A Borrower;

        WHEREAS, JPMorgan Chase Bank, N.A., Column Financial, Inc. and Bank of
America, N.A. (collectively, the "Second Mezzanine Noteholders") are making a
loan in the aggregate principal amount of $250,000,000.00 (the "Second Mezzanine
Loan"), which Second Mezzanine Loan is evidenced by that certain Promissory Note
(Second Mezzanine Loan), dated as of the date hereof (as the same may be
amended, severed, split, extended, consolidated, restated, replaced,
supplemented or

--------------------------------------------------------------------------------




otherwise modified from time to time, the "Second Mezzanine Note"), made by HCR
II Properties, LLC, a Delaware limited liability company ("Second Mezzanine
Borrower"), in favor of the Second Mezzanine Noteholders pursuant to that
certain Loan Agreement (Second Mezzanine Loan), dated as of the date hereof, by
and between JPMorgan Chase Bank, N.A., a banking association chartered under the
laws of the United States of America, as collateral agent for itself and the
other Second Mezzanine Noteholders (together with its successors and assigns,
the "Second Mezzanine Lender"), and the Second Mezzanine Borrowers (as the same
may be amended, restated, replaced, supplemented or otherwise modified from time
to time, the "Second Mezzanine Loan Agreement"), and secured by, among other
things, a pledge of all of Second Mezzanine Borrower's interest in I-B Borrower;

        WHEREAS, JPMorgan Chase Bank, N.A., Column Financial, Inc. and Bank of
America, N.A. (collectively, the "Third Mezzanine Noteholders") are making a
loan in the aggregate principal amount of $250,000,000.00 (the "Third Mezzanine
Loan"), which Third Mezzanine Loan is evidenced by that certain Promissory Note
(Third Mezzanine Loan), dated as of the date hereof (as the same may be amended,
severed, split, extended, consolidated, restated, replaced, supplemented or
otherwise modified from time to time, the "Third Mezzanine Note"), made by HCR
III Properties, LLC, a Delaware limited liability company ("Third Mezzanine
Borrower"), in favor of the Third Mezzanine Noteholders pursuant to that certain
Loan Agreement (Third Mezzanine Loan), dated as of the date hereof, by and
between JPMorgan Chase Bank, N.A., a banking association chartered under the
laws of the United States of America, as collateral agent for itself and the
other Third Mezzanine Noteholders (together with its successors and assigns, the
"Third Mezzanine Lender"), and the Third Mezzanine Borrowers (as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time, the "Third Mezzanine Loan Agreement"), and secured by, among other things,
a pledge of all of Third Mezzanine Borrower's interest in Second Mezzanine
Borrower;

        WHEREAS, JPMorgan Chase Bank, N.A., Column Financial, Inc. and Bank of
America, N.A. (collectively, the "Fourth Mezzanine Noteholders") are making a
loan in the aggregate principal amount of $250,000,000.00 (the "Fourth Mezzanine
Loan"), which Fourth Mezzanine Loan is evidenced by that certain Promissory Note
(Fourth Mezzanine Loan), dated as of the date hereof (as the same may be
amended, severed, split, extended, consolidated, restated, replaced,
supplemented or otherwise modified from time to time, the "Fourth Mezzanine
Note"), made by HCR IV Properties, LLC, a Delaware limited liability company
("Fourth Mezzanine Borrower"), in favor of the Fourth Mezzanine Noteholders
pursuant to that certain Loan Agreement (Fourth Mezzanine Loan), dated as of the
date hereof, by and between JPMorgan Chase Bank, N.A., a banking association
chartered under the laws of the United States of America, as collateral agent
for itself and the other Fourth Mezzanine Noteholders (together with its
successors and assigns, the "Fourth Mezzanine Lender"), and the Fourth Mezzanine
Borrowers (as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time, the "Fourth Mezzanine Loan Agreement"),
and secured by, among other things, a pledge of all of Fourth Mezzanine
Borrower's interest in Third Mezzanine Borrower;

        WHEREAS, JPMorgan Chase Bank, N.A., Column Financial, Inc. and Bank of
America, N.A. (collectively, the "Fifth Mezzanine Noteholders") are making a
loan in the aggregate principal amount of $250,000,000.00 (the "Fifth Mezzanine
Loan"), which Fifth Mezzanine Loan is evidenced by that certain Promissory Note
(Fifth Mezzanine Loan), dated as of the date hereof (as the same may be amended,
severed, split, extended, consolidated, restated, replaced, supplemented or
otherwise modified from time to time, the "Fifth Mezzanine Note"), made by HCR V
Properties, LLC, a Delaware limited liability company ("Fifth Mezzanine
Borrower"), in favor of the Fifth Mezzanine Noteholders pursuant to that certain
Loan Agreement (Fifth Mezzanine Loan), dated as of the date hereof, by and
between JPMorgan Chase Bank, N.A., a banking association chartered under the
laws of the United States of America, as collateral agent for itself and the
other Fifth Mezzanine Noteholders (together with its successors and assigns, the
"Fifth Mezzanine Lender"), and the Fifth Mezzanine Borrowers (as the

2

--------------------------------------------------------------------------------




same may be amended, restated, replaced, supplemented or otherwise modified from
time to time, the "Fifth Mezzanine Loan Agreement"), and secured by, among other
things, a pledge of all of Fifth Mezzanine Borrower's interest in Fourth
Mezzanine Borrower;

        WHEREAS, JPMorgan Chase Bank, N.A., Column Financial, Inc. and Bank of
America, N.A. (collectively, the "Sixth Mezzanine Noteholders") are making a
loan in the aggregate principal amount of $250,000,000.00 (the "Sixth Mezzanine
Loan"), which Sixth Mezzanine Loan is evidenced by that certain Promissory Note
(Sixth Mezzanine Loan), dated as of the date hereof (as the same may be amended,
severed, split, extended, consolidated, restated, replaced, supplemented or
otherwise modified from time to time, the "Sixth Mezzanine Note"), made by HCR
VI Properties, LLC, a Delaware limited liability company ("Sixth Mezzanine
Borrower"), in favor of the Sixth Mezzanine Noteholders pursuant to that certain
Loan Agreement (Sixth Mezzanine Loan), dated as of the date hereof, by and
between JPMorgan Chase Bank, N.A., a banking association chartered under the
laws of the United States of America, as collateral agent for itself and the
other Sixth Mezzanine Noteholders (together with its successors and assigns, the
"Sixth Mezzanine Lender"), and the Sixth Mezzanine Borrowers (as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time, the "Sixth Mezzanine Loan Agreement"), and secured by, among other things,
a pledge of all of Sixth Mezzanine Borrower's interest in Fifth Mezzanine
Borrower;

        WHEREAS, Borrower is the legal and beneficial owner of one hundred
percent (100%) of the issued and outstanding limited liability company interests
in Sixth Mezzanine Borrower;

        WHEREAS, Borrower has requested that Lender make a loan to Borrower in
the aggregate principal amount of $250,000,000.00 (the "Loan") evidenced by that
certain Promissory Note (Seventh Mezzanine Loan), dated as of the date hereof
(as the same may be amended, severed, split, extended, consolidated, restated,
replaced, supplemented or otherwise modified from time to time, the "Note") made
by Borrower in favor of JPMorgan Chase Bank, N.A., Column Financial, Inc. and
Bank of America, N.A. (collectively, the "Noteholders"); and

        WHEREAS, it is a condition precedent to the obligation of the
Noteholders to make the Loan to Borrower, as borrower under the Loan Agreement,
that Pledgor shall have executed and delivered this Agreement to Lender;

        NOW, THEREFORE, for ten dollars ($10) and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, in
consideration of the premises and to induce Lender to make its loan under the
Loan Agreement (as defined below), Pledgor hereby agrees with Lender as follows:

        1.    Defined Terms.    As used in this Agreement, the following terms
have the meanings set forth in or incorporated by reference below:

        "I-A Borrower" has the meaning ascribed to such term in the Recitals
hereof.

        "I-B Borrower" has the meaning ascribed to such term in the Recitals
hereof.

        "Agreement" has the meaning ascribed to such term in the introductory
paragraph hereof.

        "Article 8 Matter" has the meaning ascribed to such term in
Section 18(l) hereof.

        "Borrower" has the meaning ascribed to such term in the introductory
paragraph hereof.

        "Code" means the Uniform Commercial Code from time to time in effect in
the State of New York and/or the State of Delaware, as the context may require.

        "Collateral" has the meaning ascribed to such term in Section 2 hereof.

        "Fifth Mezzanine Borrower" has the meaning ascribed to such term in the
Recitals hereof.

3

--------------------------------------------------------------------------------



        "Fifth Mezzanine Lender" has the meaning ascribed to such term in the
Recitals hereof.

        "Fifth Mezzanine Loan" has the meaning ascribed to such term in the
Recitals hereof.

        "Fifth Mezzanine Loan Agreement" has the meaning ascribed to such term
in the Recitals hereof.

        "Fifth Mezzanine Loan Documents" shall have the meaning ascribed to the
term "Loan Documents" in the Fifth Mezzanine Loan Agreement.

        "Fifth Mezzanine Note" has the meaning ascribed to such term in the
Recitals hereof.

        "Fifth Mezzanine Noteholder" has the meaning ascribed to such term in
the Recitals hereof.

        "First Mezzanine Borrower" has the meaning ascribed to such term in the
Recitals hereof.

        "First Mezzanine Lender" has the meaning ascribed to such term in the
Recitals hereof.

        "First Mezzanine Loan" has the meaning ascribed to such term in the
Recitals hereof.

        "First Mezzanine Loan Agreement" has the meaning ascribed to such term
in the Recitals hereof.

        "First Mezzanine Loan Documents" shall have the meaning ascribed to the
term "Loan Documents" in the First Mezzanine Loan Agreement.

        "First Mezzanine Note" has the meaning ascribed to such term in the
Recitals hereof.

        "First Mezzanine Noteholder" has the meaning ascribed to such term in
the Recitals hereof.

        "Fourth Mezzanine Borrower" has the meaning ascribed to such term in the
Recitals hereof.

        "Fourth Mezzanine Lender" has the meaning ascribed to such term in the
Recitals hereof.

        "Fourth Mezzanine Loan" has the meaning ascribed to such term in the
Recitals hereof.

        "Fourth Mezzanine Loan Agreement" has the meaning ascribed to such term
in the Recitals hereof.

        "Fourth Mezzanine Loan Documents" shall have the meaning ascribed to the
term "Loan Documents" in the Fourth Mezzanine Loan Agreement.

        "Fourth Mezzanine Note" has the meaning ascribed to such term in the
Recitals hereof.

        "Fourth Mezzanine Noteholder" has the meaning ascribed to such term in
the Recitals hereof.

        "Lender" has the meaning ascribed to such term in the introductory
paragraph hereof.

        "Lien" shall mean any mortgage, deed of trust, lien, pledge,
hypothecation, assignment, security interest or any other encumbrance or charge,
including any conditional sale or other title retention agreement, any financing
lease having substantially the same economic effect as any of the foregoing, the
filing of any financing statement and any mechanic's, materialmen's and other
similar liens and encumbrances.

        "Loan" has the meaning ascribed to such term in the Recitals hereof.

        "Loan Agreement" means the Loan Agreement (Seventh Mezzanine Loan),
dated as of the date hereof, by and between Borrower and Lender, as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time.

        "Loan Documents" means the Note, the Loan Agreement, this Agreement, the
Mezzanine Cash Management Agreement, the UCC-1 Financing Statements and the
other documents, agreements, and instruments entered into in connection with the
Loan.

4

--------------------------------------------------------------------------------



        "Maryland Owner" has the meaning ascribed to such term in the Recitals
hereof.

        "Mezzanine Cash Management Agreement" means the Cash Management
Agreement (Seventh Mezzanine Loan), dated as of the date hereof, by and between
Borrower and Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

        "Mortgage" has the meaning ascribed to such term in the Recitals hereof.

        "Mortgage Borrower" has the meaning ascribed to such term in the
Recitals hereof.

        "Mortgage Lender" has the meaning ascribed to such term in the Recitals
hereof.

        "Mortgage Loan" has the meaning ascribed to such term in the Recitals
hereof.

        "Mortgage Loan Agreement" has the meaning ascribed to such term in the
Recitals hereof.

        "Mortgage Note" has the meaning ascribed to such term in the Recitals
hereof.

        "Mortgage Noteholder" has the meaning ascribed to such term in the
Recitals hereof.

        "Note" has the meaning ascribed to such term in the Recitals hereof.

        "Pledged Securities" means the limited liability company interests of
Pledgor in Sixth Mezzanine Borrower, together with all limited liability company
certificates, options or rights of any nature whatsoever which may be issued or
granted to Pledgor by Sixth Mezzanine Borrower, as the case may be, while this
Agreement is in effect.

        "Pledgor" has the meaning ascribed to such term in the introductory
paragraph hereof.

        "Proceeds" means all "proceeds" as such term is defined in
Section 9-102(a)(64) of the Uniform Commercial Code in effect in the State of
Delaware on the date hereof and, in any event, shall include, without
limitation, all dividends or other income from the Pledged Securities,
collections thereon or distributions with respect thereto.

        "Property" has the meaning ascribed to such term in the Recitals hereof.

        "Second Mezzanine Borrower" has the meaning ascribed to such term in the
Recitals hereof.

        "Second Mezzanine Lender" has the meaning ascribed to such term in the
Recitals hereof.

        "Second Mezzanine Loan" has the meaning ascribed to such term in the
Recitals hereof.

        "Second Mezzanine Loan Agreement" has the meaning ascribed to such term
in the Recitals hereof.

        "Second Mezzanine Loan Documents" shall have the meaning ascribed to the
term "Loan Documents" in the Second Mezzanine Loan Agreement.

        "Second Mezzanine Note" has the meaning ascribed to such term in the
Recitals hereof.

        "Second Mezzanine Noteholder" has the meaning ascribed to such term in
the Recitals hereof.

        "Sixth Mezzanine Borrower" has the meaning ascribed to such term in the
Recitals hereof.

        "Sixth Mezzanine Lender" has the meaning ascribed to such term in the
Recitals hereof.

        "Sixth Mezzanine Loan" has the meaning ascribed to such term in the
Recitals hereof.

        "Sixth Mezzanine Loan Agreement" has the meaning ascribed to such term
in the Recitals hereof.

5

--------------------------------------------------------------------------------



        "Sixth Mezzanine Loan Documents" shall have the meaning ascribed to the
term "Loan Documents" in the Sixth Mezzanine Loan Agreement.

        "Sixth Mezzanine Note" has the meaning ascribed to such term in the
Recitals hereof.

        "Sixth Mezzanine Noteholder" has the meaning ascribed to such term in
the Recitals hereof.

        "Special Damages" shall have the meaning ascribed to such term in
Section 18(k) hereof.

        "Third Mezzanine Borrower" has the meaning ascribed to such term in the
Recitals hereof.

        "Third Mezzanine Lender" has the meaning ascribed to such term in the
Recitals hereof.

        "Third Mezzanine Loan" has the meaning ascribed to such term in the
Recitals hereof.

        "Third Mezzanine Loan Agreement" has the meaning ascribed to such term
in the Recitals hereof.

        "Third Mezzanine Loan Documents" shall have the meaning ascribed to the
term "Loan Documents" in the Third Mezzanine Loan Agreement.

        "Third Mezzanine Note" has the meaning ascribed to such term in the
Recitals hereof.

        "Third Mezzanine Noteholder" has the meaning ascribed to such term in
the Recitals hereof.

        Capitalized terms used herein but not otherwise defined herein shall
have the respective meanings ascribed to such terms in the Loan Agreement.

          (i)  The words "hereof", "herein" and "hereunder" and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement. Section, subsection,
schedule and exhibit references are to this Agreement, unless otherwise
specified.

         (ii)  The word "including", when used in this Agreement, shall be
deemed to be followed by the words "but not limited to."

        (iii)  Unless otherwise specified herein, all meanings attributed to
defined terms herein shall be equally applicable to both the singular and plural
forms of the terms so defined.

        2.    Pledge; Grant of Security Interest.    Pledgor hereby pledges and
grants to Lender, as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Debt, a first priority security interest in all of Pledgor's
right, title and interest to the following (collectively, the "Collateral"):

          (i)  all Pledged Securities;

         (ii)  all securities, moneys or property representing dividends or
interest on any of the Pledged Securities, or representing a distribution in
respect of the Pledged Securities, or resulting from a split-up, revision,
reclassification or other like change of the Pledged Securities or otherwise
received in exchange therefor, and any subscription warrants, rights or options
issued to the holders of, or otherwise in respect of, the Pledged Securities;

        (iii)  all right, title and interest of Pledgor in, to and under any
policy of insurance payable by reason of loss or damage to the Pledged
Securities and any other Collateral;

        (iv)  all "accounts", "general intangibles", "instruments" and
"investment property" (in each case as defined in the Code) constituting or
evidencing the foregoing; and

         (v)  all Proceeds of any of the foregoing property of Pledgor
(including, without limitation, any proceeds of insurance thereon, all
"accounts", "general intangibles", "instruments" and

6

--------------------------------------------------------------------------------






"investment property", in each case as defined in the Code, constituting or
evidencing the foregoing).

        3.    Powers.    Concurrently with the delivery to Lender of each
certificate representing Pledged Securities, Pledgor shall deliver undated
limited liability company powers (or their equivalent) covering each such
certificate, duly executed in blank with, if Lender so reasonably requests,
signature guaranteed.

        4.    Representations and Warranties.    Pledgor represents and warrants
as of the date hereof that:

        (a)   no authorization, consent of or notice to any other Person
(including, without limitation, any member or creditor of Pledgor or Sixth
Mezzanine Borrower) that has not been obtained, is required in connection with
the execution, delivery, performance, validity or enforceability of this
Agreement including, without limitation, the assignment and transfer by Borrower
of any of the Collateral to Lender or the subsequent transfer thereof by Lender
pursuant to the terms hereof;

        (b)   the Pledged Securities constitute all of the issued and
outstanding limited liability company interests in the Sixth Mezzanine Borrower;

        (c)   Pledgor is the record and beneficial owner of, and has good title
to, the Pledged Securities, in each case free of any and all Liens or options in
favor of, or claims of, any other Person, except the Lien created by this
Agreement, and the Pledged Securities have not previously been assigned, sold,
transferred, pledged or encumbered (except pursuant to this Agreement);

        (d)   upon delivery to Lender of the limited liability membership
certificates evidencing the Pledged Securities, the Liens granted pursuant to
this Agreement will constitute valid, perfected first priority Liens on the
Pledged Securities and related Proceeds, enforceable as such against all
creditors of Pledgor and any Persons purporting to purchase any Pledged
Securities and related Proceeds from Pledgor;

        (e)   the exact name of Pledgor is HCR VII Properties, LLC; and

        (f)    Pledgor is organized under the laws of the State of Delaware.

        5.    Covenants.    Pledgor covenants and agrees with Lender that, from
and after the date of this Agreement until the Debt (exclusive of any
indemnification or other obligations which are expressly stated in any of the
Loan Documents to survive satisfaction of the Note) is paid in full:

        (a)    Acknowledgements of Parties.    If Pledgor shall, as a result of
its ownership of the Pledged Securities, become entitled to receive or shall
receive any limited liability company certificate (including, without
limitation, any certificate representing a dividend or a distribution in
connection with any reclassification, increase or reduction of capital or any
certificate issued in connection with any reorganization), option or rights,
whether in addition to, in substitution of, as a conversion of, or in exchange
for any certificates or shares representing the Pledged Securities, or otherwise
in respect thereof, Pledgor shall hold the same in trust for Lender and deliver
the same forthwith to Lender in the exact form received, duly endorsed by
Pledgor to Lender, if required, together with an undated limited liability
company power covering such certificate duly executed in blank and with, if
Lender so reasonably requests, signature guaranteed, to be held by Lender
hereunder as additional security for the Debt. Any sums paid upon or in respect
of the Pledged Securities upon the liquidation or dissolution of Sixth Mezzanine
Borrower shall be paid over to Lender to be held by it hereunder as additional
security for the Debt in accordance with the applicable terms of the Loan
Agreement, and in case any distribution of capital shall be made on or in
respect of any of the Pledged Securities or any property shall be distributed
upon or with respect to any of the Pledged Securities pursuant to the
recapitalization or reclassification of the capital of Sixth Mezzanine Borrower
or pursuant to the reorganization thereof, the property so distributed shall be
delivered to Lender to be held by it, subject to the terms hereof, as additional
security for the Debt. If any sums of money or property so paid or

7

--------------------------------------------------------------------------------




distributed in respect of the Pledged Securities shall be received by Pledgor,
Pledgor shall, until such money or property is paid or delivered to Lender, hold
such money or property in trust for Lender, segregated from other funds of
Pledgor, as additional security for the Debt.

        (b)    Voting.    Subject to the terms of the Loan Agreement and the
Sixth Mezzanine Loan Agreement, without the prior written consent of Lender,
Pledgor shall not, directly or indirectly (i) vote to enable, or take any other
action to permit, Sixth Mezzanine Borrower to issue any limited liability
company interests or to issue any other securities convertible into or granting
the right to purchase or exchange for any limited liability company interests in
Sixth Mezzanine Borrower or, (ii) except as permitted by the Loan Agreement,
sell, assign, transfer, exchange or otherwise dispose of, or grant any option
with respect to, the Collateral, or (iii) create, incur, authorize or permit to
exist any Lien or option in favor of, or any claim of any Person with respect
to, any of the Collateral, or any interest therein, except for the Liens created
pursuant to this Agreement. Pledgor shall defend the right, title and interest
of Lender in and to the Collateral against the claims and demands of all Persons
whomsoever.

        (c)    Further Actions.    At any time and from time to time, upon the
written request of Lender, and at the sole cost and expense of Pledgor, Pledgor
shall promptly and duly give, execute, deliver, authorize to file and/or record
such further instruments and documents and take such further actions as Lender
may reasonably request for the purposes of obtaining, creating, perfecting,
validating or preserving the full benefits of this Agreement and of the rights
and powers herein granted including, without limitation, authorizing the filing
of UCC financing or continuation statements indicating that the Collateral
covered by such financing statements is "all assets in which Borrower now or
hereafter has rights"; provided, that the amount of the Debt shall not be
increased thereby. Pledgor hereby authorizes Lender, upon prior notice to
Pledgor, to file any such financing statements or continuation statements
without the signature of Pledgor to the extent permitted by law. If any amount
payable under or in connection with any of the Collateral shall be or become
evidenced by any promissory note, other instrument or chattel paper, such note,
instrument or chattel paper shall be promptly delivered to Lender, duly endorsed
in a manner reasonably satisfactory to Lender, to be held as Collateral pursuant
to this Agreement.

        (d)    Limitation on Liens.    Pledgor will not create, incur or permit
to exist, will defend the Pledged Securities against, and will take all such
other action as is reasonably necessary to remove, any Lien or claim on or to
any of the Pledged Securities, other than the Liens created under this
Agreement, and will defend the right, title and interest of Lender in, to and
under the Pledged Securities against the claims and demands of all Persons
whomsoever.

        (e)    Changes in Location, Name, etc.    Pledgor will not, unless
(i) it shall have given thirty (30) days' prior written notice to such effect to
Lender and (ii) all action reasonably necessary or reasonably advisable, in
Lender's opinion, to protect and perfect the Liens and security interests
intended to be created hereunder with respect to the Pledged Securities shall
have been taken, change its name, identity or structure, or (C) reorganize or
reincorporate under the laws of another jurisdiction.

        (f)    Pledgor shall pay, and save Lender harmless from, any and all
liabilities with respect to, or resulting from, any delay in paying any and all
stamp, excise, sales or other taxes which may be payable or which are determined
to be payable with respect to any of the Collateral or in connection with any of
the transactions contemplated by this Agreement.

        (g)    Future Certificates.    If in the future there exist any
certificates or instruments representing the Pledged Securities that have not
been delivered to Lender pursuant hereto, Pledgor shall promptly deliver all
such certificates or instruments to Lender.

8

--------------------------------------------------------------------------------



        6.    Certain Understandings of Parties.    The parties acknowledge and
agree that all of the Pledged Securities have been "certificated", are
"securities" governed by Article 8 of the Code and, during the term of this
Agreement, the Pledged Securities are and will be deemed securities under
Article 8 and Article 9 of the Code, including without limitation,
Section 8-103(c) of the Code.

        7.    Cash Dividends; Voting Rights.    Subject to Section 15 hereof
(relating to the application of distributions to pay the Loan) and the
provisions of the Mezzanine Cash Management Agreement, and unless an Event of
Default shall have occurred and is then continuing, Pledgor shall be permitted
to receive all limited liability company distributions or cash dividends paid in
the normal course of business of Sixth Mezzanine Borrower, and, unless Pledgor
shall have received from Lender a notice of the existence of an Event of Default
or a Voting Rights Notice (as defined below), to exercise all voting and limited
liability company interests with respect to the Pledged Securities. Lender shall
execute and deliver to Pledgor, or cause to be executed and delivered to
Pledgor, all such proxies, powers of attorney and other instruments as Pledgor
may reasonably request for the purpose of enabling Pledgor to exercise the
voting and consensual and other rights and powers it is entitled to exercise
pursuant to this Section 7.

        8.    Rights of Lender.    

        (a)   If an Event of Default shall occur and be continuing, Lender shall
have the right, to the extent not prohibited by applicable law, to receive any
and all income, cash dividends, distributions, proceeds or other property
received or paid in respect of the Pledged Securities and make application
thereof to the Debt, in such order as Lender, in its sole discretion, may elect,
in accordance with the Loan Documents. If an Event of Default shall occur and be
continuing, then all such Pledged Securities at Lender's option, shall be
registered in the name of Lender or its nominee (if not already so registered),
and upon either (x) prior written notice of the existence of an Event of Default
or alternatively (y) two (2) Business Days' prior written notice from the Lender
to Pledgor of the Lender's intention to exercise such rights (a "Voting Rights
Notice"), Lender or its nominee may thereafter exercise (i) all voting and all
limited liability company membership and other rights pertaining to the Pledged
Securities, and (ii) any and all rights of conversion, exchange, and
subscription and any other rights, privileges or options pertaining to such
Pledged Securities as if it were the absolute owner thereof (including, without
limitation, the right to exchange at its discretion any and all of the Pledged
Securities upon the merger, consolidation, reorganization, recapitalization or
other fundamental change in the organizational structure of Sixth Mezzanine
Borrower, or upon the exercise by Pledgor or Lender of any right, privilege or
option pertaining to such Pledged Securities, and in connection therewith, the
right to deposit and deliver any and all of the Pledged Securities with any
committee, depositary, transfer agent, registrar or other designated agency upon
such terms and conditions as it may determine), all without liability except to
account for property actually received by it, but Lender shall have no duty to
exercise any such right, privilege or option and shall not be responsible for
any failure to do so or delay in so doing.

        (b)   The rights of Lender under this Agreement shall not be conditioned
or contingent upon the pursuit by Lender of any right or remedy against Pledgor
or against any other Person which may be or become liable in respect of all or
any part of the Debt or against any other security therefor, guarantee thereof
or right of offset with respect thereto. Lender shall not be liable for any
failure to demand, collect or realize upon all or any part of the Collateral or
for any delay in doing so (except to the extent of Lender's gross negligence or
willful misconduct), nor shall it be under any obligation to sell or otherwise
dispose of any Collateral upon the request of Pledgor or any other Person or to
take any other action whatsoever with regard to the Collateral or any part
thereof.

        (c)   Upon satisfaction in full of the Debt (other than contingent
obligations or liabilities) including the payment of all amounts owed on the
Note, Lender's rights under this Agreement shall terminate and Lender shall, at
Pledgor's sole cost and expense (including reasonable attorneys' fees and

9

--------------------------------------------------------------------------------




disbursements), execute and deliver to Pledgor, or authorize Pledgor or its
authorized representatives to file, UCC-3 termination statements or similar
documents and agreements required to terminate all of Lender's rights under this
Agreement and all other Loan Documents and deliver to the applicable Pledgor all
certificates representing the Pledged Securities and all other possessory
Collateral delivered to Lender in connection with the Loan.

        (d)   After the occurrence and during the continuance of an Event of
Default, Pledgor also authorizes Lender, at any time and from time to time, to
execute, in connection with the sale provided for in Sections 9 or 10 hereof,
any endorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral.

        (e)   The powers conferred on Lender hereunder are solely to protect
Lender's interest in the Collateral and may not impose any duty upon Lender to
exercise any such powers. Lender shall be accountable only for amounts that it
actually receives as a result of the exercise of such powers, and neither it nor
any of its officers, directors, or employees shall be responsible to Pledgor for
any act or failure to act hereunder, except for its or their gross negligence or
willful misconduct.

        (f)    After the occurrence and during the continuance of an Event of
Default, if Pledgor fails to perform or comply with any of its agreements
contained herein and Lender, as provided for by the terms of this Agreement, may
itself perform or comply, or otherwise cause performance or compliance, with
such agreement, the reasonable and customary expenses of Lender incurred in
connection with such performance or compliance, together with interest at the
Default Rate if such expenses are not paid within three (3) Business Days after
demand, shall be payable by Pledgor to Lender on demand and shall constitute
obligations secured hereby.

        9.    Remedies.    (a) If an Event of Default shall occur and be
continuing, to the extent not prohibited by applicable law, Lender may exercise,
in addition to all other rights and remedies granted in this Agreement and in
any other instrument or agreement securing, evidencing or relating to the Debt:

          (i)  all rights and remedies of a secured party under the Code
(whether or not said Code is in effect in the jurisdiction where the rights and
remedies are asserted) and such additional rights and remedies to which a
secured party is entitled under the laws in effect in any jurisdiction where any
rights and remedies hereunder may be asserted, including, without limitation,
the right, to the maximum extent permitted by law, to exercise all voting,
consensual and other powers of ownership pertaining to the Collateral as if
Lender were the sole and absolute owner thereof (and each Pledgor agrees to take
all such action as may be necessary to give effect to such right);

         (ii)  Lender may make any reasonable compromise or settlement deemed
desirable with respect to any of the Collateral and may extend the time of
payment, arrange for payment in installments, or otherwise modify the terms of,
any of the Collateral; and

        (iii)  Lender in its discretion may, in its name or in the name of any
Pledgor or otherwise, demand, sue for, collect, direct payment of or receive any
money or property at any time payable or receivable on account of or in exchange
for any of the Collateral, but shall be under no obligation to do so.

        (b)   If an Event of Default shall have occurred and be continuing,
without limiting the generality of the foregoing, Lender, without demand of
performance or other demand, presentment, protest, advertisement or notice
(except any notice required by law or otherwise required by the Loan Documents)
of any kind (except any notice required by law referred to below or otherwise
required hereby) to or upon Pledgor, Sixth Mezzanine Borrower or any other
Person (all and each of which demands, presentments, protests, advertisements
and notices, or other defenses, are hereby waived by Pledgor to the extent
permitted under applicable law), may in such circumstances forthwith collect,
receive, appropriate and realize upon the Collateral, or any part thereof,
and/or may forthwith sell,

10

--------------------------------------------------------------------------------



assign, give option or options to purchase or otherwise dispose of and deliver
the Collateral or any part thereof (or contract to do any of the foregoing), in
one or more parcels at public or private sale or sales, in the over-the-counter
market, at any exchange, broker's board or office of Lender or elsewhere upon
such terms and conditions as it may deem advisable and at such prices as it may
deem best in its sole discretion, for cash or on credit or for future delivery
without assumption of any credit risk. Lender shall have the right, without
notice or publication, to adjourn any public or private sale or cause the same
to be adjourned from time to time by announcement at the time and place fixed
for such sale, and any such sale may be made at any time or place to which the
same may be adjourned without further notice. Lender shall have the right upon
any such public sale or sales, and, to the extent permitted by law, upon any
such private sale or sales, to purchase the whole or any part of the Collateral
so sold, free of any right or equity of redemption of Pledgor, which right or
equity of redemption is hereby waived or released. Lender shall apply any
Proceeds from time to time held by it and the net proceeds of any such
collection, recovery, receipt, appropriation, realization or sale, after
deducting all reasonable costs and expenses of every kind incurred therein or
incidental to the care or safekeeping of any of the Collateral or in any way
relating to the Collateral or the rights of Lender hereunder, including, without
limitation, reasonable attorneys' fees and disbursements, to the payment in
whole or in part of the Debt, in such order as Lender may elect, and only after
such application and after the payment by Lender of any other amount required by
any provision of law, including, without limitation, Sections 9-610 and 9-615 of
the Code, need Lender account for the surplus, if any, to Pledgor. To the extent
permitted by applicable law, Pledgor waives all claims, damages and demands it
may acquire against Lender arising out of the exercise by Lender of any of its
rights hereunder, except for any claims, damages and demands it may have against
Lender arising from the willful misconduct or gross negligence of Lender or its
affiliates, or any agents or employees of the foregoing. If any notice of a
proposed sale or other disposition of Collateral shall be required by law, such
notice shall be deemed reasonable and proper if given at least ten (10) days
prior to such sale or other disposition (which each Pledgor agrees is reasonable
notice within the meaning of Section 9-611 of the Code or its equivalent in
other jurisdictions), which notice, in the case of a public sale, shall state
the time and place for such sale and, in the case of a sale at a broker's board
or on a securities exchange, shall state the board or exchange at which such
sale is to be made and the day on which the Collateral will first be offered for
sale at such board or exchange.

        (c)   To the extent not prohibited by applicable law, the rights,
powers, privileges and remedies of Lender under this Agreement are cumulative
and shall be in addition to all rights, powers, privileges and remedies
available to Lender at law or in equity. All such rights, powers and remedies
shall be cumulative and may be exercised successively or concurrently without
impairing the rights of Lender hereunder.

        10.    Private Sales.    (a) Pledgor recognizes that Lender may be
unable to effect a public sale of any or all of the Pledged Securities, by
reason of certain prohibitions contained in the Securities Act of 1933, as
amended, and applicable state securities laws or otherwise, and may be compelled
to resort to one or more private sales thereof to a restricted group of
purchasers which will be obliged to agree, among other things, to acquire such
securities for their own account for investment and not with a view to the
distribution or resale thereof. Pledgor acknowledges and agrees that any such
private sale may result in prices and other terms less favorable to Lender than
if such sale were a public sale and, notwithstanding such circumstances, agrees
that any such private sale shall not be deemed to have been made in a
commercially unreasonable manner solely by virtue of being a private sale.
Lender shall be under no obligation to delay a sale of any of the Pledged
Securities for the period of time necessary to permit Pledgor or Sixth Mezzanine
Borrower to register such securities for public sale under the Securities Act of
1933, as amended, or under applicable state securities laws, even if Pledgor or
Sixth Mezzanine Borrower would agree to do so.

11

--------------------------------------------------------------------------------



        (b)   Pledgor further shall use its commercially resonable efforts to do
or cause to be done all such other acts as may be reasonably necessary to make
any sale or sales of all or any portion of the Pledged Securities pursuant to
this Section 10 valid and binding and in compliance with any and all other
requirements of applicable law. Pledgor further agrees that a breach of any of
the covenants contained in this Section 10 will cause irreparable injury to
Lender, that Lender has no adequate remedy at law in respect of such breach and,
as a consequence, that each and every covenant contained in this Section 10
shall be specifically enforceable against Pledgor, and Pledgor hereby waives and
agrees not to assert any defenses against an action for specific performance of
such covenants except for a defense that (x) no Event of Default has occurred
under the Loan Agreement or (y) the Debt has been satisfied. Notwithstanding
anything to the contrary contained in this clause (b), neither Pledgor nor Sixth
Mezzanine Borrower shall be required to register any of its membership interests
under the Securities Act of 1933.

        (c)   Lender shall not incur any liability as a result of the sale of
any Collateral, or any part thereof, at any private sale conducted in a
commercially reasonable manner, it being agreed that some or all of the
Collateral is or may be of one or more types that threaten to decline speedily
in value and that are not customarily sold in a recognized market. To the extent
not prohibited by applicable law, Borrower hereby waives any claims against
Lender arising by reason of the fact that the price at which any of the
Collateral may have been sold at such a private sale was less than the price
which might have been obtained at a public sale or was less than the aggregate
amount of the Debt, even if Lender accepts the first offer received and does not
offer any Collateral to more than one offeree, provided that Lender has acted in
a commercially reasonable manner in conducting such private sale and shall have
given at least ten (10) days prior written notice to Borrower of such sale.

        (d)   The Code states that Lender is able to purchase the Pledged
Securities only if they are sold at a public sale. Lender has advised Pledgor
that SEC staff personnel have issued various No-Action Letters describing
procedures which, in the view of the SEC staff, permit a foreclosure sale of
securities to occur in a manner that is public for purposes of Article 9 of the
Code, yet not public for purposes of Section 4(2) of the Securities Act of 1933.
The Code permits Pledgor to agree on the standards for determining whether
Lender has complied with its obligations under Article 9 of the Code. Pursuant
to the Code, Pledgor specifically agrees (x) that it shall not raise any
objection to Lender's purchase of the Pledged Securities (through bidding on the
obligations or otherwise) and (y) that a foreclosure sale conducted in
conformity with the principles set forth in the No-Action Letters (i) shall be
considered to be a "public" sale for purposes of the Code; (ii) will be
considered commercially reasonable notwithstanding that the Lender has not
registered or sought to register the Pledged Securities under any securities law
applicable to the Pledged Securities, even if Pledgor or Sixth Mezzanine
Borrower agrees to pay all costs of the registration process; and (iii) shall be
considered to be commercially reasonable notwithstanding that Lender purchases
the Pledged Securities at such a sale.

        (e)   Pledgor agrees that Lender shall not have any general duty or
obligation to make any effort to obtain or pay any particular price for any
Pledged Securities sold by Lender pursuant to this Agreement. Lender, may, in
its sole discretion, among other things, accept the first offer received, or
decide to approach or not to approach any potential purchasers. Without in any
way limiting Lender's right to conduct a foreclosure sale in any manner which is
considered commercially reasonable, Pledgor hereby agrees that any foreclosure
sale conducted in accordance with the following provisions shall be considered a
commercially reasonable sale and hereby irrevocably waives, to the extent not
prohibited by applicable law, any right to contest any such sale:

          (i)  Lender conducts the foreclosure sale in the State of New York;

         (ii)  The foreclosure sale is conducted in accordance with the laws of
the State of New York;

        (iii)  Not less than ten (10) days prior to the foreclosure sale, Lender
notifies Pledgor at the address set forth herein of the time and place of such
foreclosure sale;

12

--------------------------------------------------------------------------------



        (iv)  The foreclosure sale is conducted by an auctioneer licensed in the
State of New York and is conducted in front of the New York Supreme Court
located in New York City or such other New York State Court having jurisdiction
over the Collateral on any Business Day between the hours of 9 a.m and 5 p.m.;

         (v)  The notice of the date, time and location of the foreclosure sale
is published in the New York Times or The Wall Street Journal (or such other
newspaper widely circulated in New York, New York) for seven (7) consecutive
days prior to the date of the foreclosure sale; and

        (vi)  Lender sends notification of the foreclosure sale to all secured
parties identified as a result of a search of the UCC financings statements in
the filing offices located in the State of Delaware conducted not later than
twenty (20) days and not earlier than thirty (30) days before such notification
date.

        11.    Limitation on Duties Regarding Collateral.    Lender's sole duty
with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession, under Section 9-207 of the Code or otherwise,
shall be to deal with it in the same manner as Lender deals with similar
securities and property for its own account. Neither Lender nor any of its
directors, officers, employees or agents shall be liable (except to the extent
of Lender's, its directors', officers' and employees' gross negligence or
willful misconduct) for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of Pledgor or otherwise.

        12.    Financing Statements; Other Documents.    On the date hereof,
Pledgor shall deliver to Lender the certificates for the Pledged Securities,
together with powers in blank for each such certificate, and hereby authorizes
Lender to file UCC-1 financing statements with respect to the Collateral in such
jurisdictions as Lender shall deem necessary. Pledgor agrees to deliver any
other document or instrument which Lender may reasonably request with respect to
the Collateral for the purposes of obtaining or preserving the full benefits of
this Agreement and of the rights and powers herein granted.

        13.    Attorney-in-Fact.    Following the occurrence and during the
continuance of an Event of Default, without limiting any rights or powers
granted by this Agreement to Lender, Lender is hereby appointed, which
appointment as attorney-in-fact is irrevocable and coupled with an interest, the
attorney-in-fact of each Pledgor for the purpose of carrying out the provisions
of this Agreement and taking any action and executing any instruments which
Lender may deem reasonably necessary or advisable to accomplish the purposes
hereof including, without limitation (to the extent not prohibited by applicable
law):

        (a)   to ask, demand, collect, sue for, recover, compromise, receive and
give acquittance and receipts for moneys due and unpaid and to become due under
or in respect of any of the Collateral;

        (b)   to receive, endorse and collect any drafts or other instruments,
documents and chattel paper in connection with clause (a) above;

        (c)   to file any claims or take any action or institute any proceedings
that the Agent may deem reasonably necessary or desirable for the collection of
any of the Collateral or otherwise to enforce the rights of Lender, with respect
to any of the Collateral; and

13

--------------------------------------------------------------------------------



        (d)   to execute, in connection with the sale provided for in Section 9
or 10 hereof, any endorsement, assignments, or other instruments of conveyance
or transfer with respect to the Collateral.

        If so requested by Lender, each Pledgor shall ratify and confirm any
such sale or transfer by executing and delivering to Lender at Pledgor's expense
all proper deeds, bills of sale, instruments of assignment, conveyance of
transfer and releases as may be reasonably designated in any such request.

        14.    Additional Covenants of Pledgor Relating to Affirmative Covenants
of Sixth Mezzanine Borrower.    Pledgor covenants and agrees with Lender that,
from and after the date of this Agreement until the Debt (exclusive of any
indemnification or other obligations which are expressly stated in any of the
Loan Documents to survive satisfaction of the Note) is paid in full, Pledgor
shall, and shall cause Sixth Mezzanine Borrower to, (a) take any and all actions
either necessary or reasonably requested by Lender to ensure material compliance
with Section 5.1 of the Sixth Mezzanine Loan Agreement, (b) take such actions as
are required by or to materially comply with the terms and provisions of the
Sixth Mezzanine Loan Documents applicable to it, and shall not permit to be
taken any actions that violate the terms and provisions of the Sixth Mezzanine
Loan Documents and (c) not to apply amounts disbursed to any Sixth Mezzanine
Borrower pursuant to the requirements of the Sixth Mezzanine Loan Documents in a
manner contrary to the requirements of the Sixth Mezzanine Loan Documents.

        15.    Additional Covenants of Pledgor Relating to Negative Covenants of
Sixth Mezzanine Borrower.    Pledgor covenants and agrees with Lender that, from
and after the date of this Agreement until the Debt (exclusive of any
indemnification or other obligations which are expressly stated in any of the
Loan Documents to survive satisfaction of the Note) is paid in full, Pledgor
shall cause Sixth Mezzanine Borrower to take, any action to ensure compliance by
the Sixth Mezzanine Borrower with Section 5.2 of the Sixth Mezzanine Loan
Agreement.

        16.    Non-Recourse.    The provisions of Section 9.3 of the Loan
Agreement are hereby incorporated by reference into this Agreement as to the
liability of Borrower hereunder to the same extent and with the same force as if
fully set forth herein.

        17.    Indemnity.    Pledgor agrees that the terms and provisions of
Section 10.13 of the Loan Agreement are hereby incorporated by reference into
this Agreement to the same extent and with the same force as if fully set forth
herein.

        18.    Miscellaneous.    

        (a)    Severability.    Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

        (b)    Headings.    The headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

        (c)    No Waiver; Cumulative Remedies.    Lender shall not by any act
(except by a written instrument pursuant to Section 18(d) hereof), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any default or in any breach of any of the
terms and conditions hereof. No failure to exercise, nor any delay in exercising
(except to the extent of Lender's gross negligence or willful misconduct), on
the part of Lender, any right, power or privilege hereunder shall operate as a
waiver thereof, to the extent not prohibited by applicable law. No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. A waiver by Lender of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy which

14

--------------------------------------------------------------------------------




Lender would otherwise have on any future occasion. The rights, remedies, powers
and privileges herein provided are cumulative, may be exercised singly or
concurrently and are not exclusive of any rights, remedies, powers or privileges
provided by law.

        (d)    Waivers and Amendments; Successors and Assigns.    None of the
terms or provisions of this Agreement may be waived, amended, or otherwise
modified except by a written instrument executed by the party against which
enforcement of such waiver, amendment, or modification is sought. This Agreement
shall be binding upon and shall inure to the benefit of Pledgor and the
respective successors and assigns of Pledgor and shall inure to the benefit of
Lender and its respective successors and assigns; provided, however, except to
the extent permitted pursuant to the Loan Agreement, no Pledgor shall have any
right to assign its rights hereunder. The rights of Lender under this Agreement
shall automatically be transferred to any permitted transferee to which Lender
transfers the Note and Loan Agreement.

        (e)    Notices.    Notices by Lender to Pledgor or Sixth Mezzanine
Borrower, to be effective, shall be in writing, addressed or transmitted to
Pledgor or Sixth Mezzanine Borrower, as the case may be, at the address of
Borrower set forth in the Loan Agreement, and shall be deemed to have been duly
given or made if given or made in accordance with the terms and provisions of
Section 10.6 of the Loan Agreement.

        (f)    Governing Law.    

        (i)    THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE
BY PLEDGOR AND ACCEPTED BY LENDER IN THE STATE OF NEW YORK, AND THE PROCEEDS OF
THE NOTE SECURED HEREBY WERE DISBURSED FROM THE STATE OF NEW YORK, WHICH STATE
THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE
UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THIS AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO
PRINCIPLES OF CONFLICT LAWS, OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW) AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA. TO THE
FULLEST EXTENT PERMITTED BY LAW, EACH OF PLEDGOR AND LENDER HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY
OTHER JURISDICTION GOVERNS THIS AGREEMENT AND THE NOTE, AND THIS AGREEMENT AND
THE NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW.

15

--------------------------------------------------------------------------------



        (ii)   ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR PLEDGOR
ARISING OUT OF OR RELATING TO THIS AGREEMENT MAY AT LENDER'S OR PLEDGOR'S OPTION
BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF
NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW,
AND, TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW, PLEDGOR AND LENDER EACH
WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR
FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND PLEDGOR HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR
PROCEEDING. PLEDGOR DOES HEREBY DESIGNATE AND APPOINT:

CT CORPORATION
111 EIGHTH AVENUE, 13TH FLOOR
NEW YORK, NEW YORK 10011

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO PLEDGOR IN THE MANNER PROVIDED IN SECTION 10.6 OF THE
LOAN AGREEMENT SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS
UPON PLEDGOR IN ANY SUCH SUIT, ACTION OR PROCEEDING IN THE STATE OF NEW YORK.
PLEDGOR (A) SHALL GIVE PROMPT NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS
AUTHORIZED AGENT HEREUNDER, (B) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE
A SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH
SUBSTITUTE AGENT AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR
SERVICE OF PROCESS), AND (C) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS
AUTHORIZED AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED
WITHOUT LEAVING A SUCCESSOR.

        (g)    Agents.    Lender may employ agents and attorneys-in-fact in
connection herewith and shall not be responsible for their actions except for
the gross negligence or willful misconduct of any such agents or
attorneys-in-fact selected by it in good faith.

        (h)    Irrevocable Authorization and Instruction to Sixth Mezzanine
Borrower.    Pledgor hereby authorizes and instructs Sixth Mezzanine Borrower
and any servicer of the Loan to comply with any instruction received by it from
Lender in writing that (i) states that an Event of Default has occurred and is
continuing and (ii) is otherwise in accordance with the terms of this Agreement,
without any other or further instructions from Pledgor, and Pledgor agrees that
Sixth Mezzanine Borrower and any servicer shall be fully protected in so
complying.

        (i)    Counterparts.    This Agreement may be executed in any number of
counterparts and all the counterparts taken together shall be deemed to
constitute one and the same instrument.

        (j)    WAIVER OF JURY TRIAL, DAMAGES, JURISDICTION.    PLEDGOR AND
LENDER EACH HEREBY AGREES TO WAIVE ITS RIGHTS TO A JURY TRIAL ON ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, OR ANY DEALINGS BETWEEN PLEDGOR AND LENDER. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
TRANSACTION, INCLUDING WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS, BREACH
OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND

16

--------------------------------------------------------------------------------




STATUTORY CLAIMS. PLEDGOR AND LENDER EACH ACKNOWLEDGES THAT THIS WAIVER IS A
MATERIAL INDUCEMENT TO LENDER TO ENTER INTO A BUSINESS RELATIONSHIP WITH
PLEDGOR. PLEDGOR AND LENDER EACH REPRESENTS AND WARRANTS THAT IT HAS REVIEWED
THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT SUCH WAIVER IS KNOWINGLY AND
VOLUNTARILY GIVEN FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED, EITHER ORALLY OR IN WRITING,
AND THE WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, REPLACEMENTS,
REAFFIRMATIONS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT, OR ANY OTHER
DOCUMENTS OR AGREEMENTS RELATING TO THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

        WITH RESPECT TO ANY ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT,
EACH OF PLEDGOR AND LENDER SHALL AND HEREBY DOES SUBMIT TO THE NON-EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE FEDERAL COURTS OF
THE UNITED STATES OF AMERICA LOCATED IN THE STATE OF NEW YORK (AND ANY APPELLATE
COURTS TAKING APPEALS THEREFROM). EACH OF PLEDGOR AND LENDER HEREBY WAIVES, TO
THE EXTENT NOT PROHIBITED BY APPLICABLE LAW, AND AGREES NOT TO ASSERT, AS A
DEFENSE IN ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, (A) THAT IT IS NOT SUBJECT TO SUCH JURISDICTION OR THAT SUCH ACTION,
SUIT OR PROCEEDING MAY NOT BE BROUGHT OR IS NOT MAINTAINABLE IN THOSE COURTS OR
THAT THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS MAY NOT BE ENFORCED IN OR
BY THOSE COURTS OR THAT IT IS EXEMPT OR IMMUNE FROM EXECUTION, (B) THAT THE
ACTION, SUIT OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM OR (C) THAT THE
VENUE OF THE ACTION, SUIT OR PROCEEDING IS IMPROPER. IN THE EVENT ANY SUCH
ACTION, SUIT, PROCEEDING OR LITIGATION IS COMMENCED, PLEDGOR AGREES THAT SERVICE
OF PROCESS MAY BE MADE, AND PERSONAL JURISDICTION OVER PLEDGOR OBTAINED, BY
SERVICE OF A COPY OF THE SUMMONS, COMPLAINT AND OTHER PLEADINGS REQUIRED TO
COMMENCE SUCH LITIGATION UPON PLEDGOR AT THE ADDRESS OF PLEDGOR AND TO THE
ATTENTION OF SUCH PERSON AS SET FORTH IN THIS SECTION 18.

        (k)   No claim may be made by Pledgor against Lender, its affiliates and
its respective directors, officers, employees, or attorneys for any special,
indirect or consequential damages ("Special Damages") in respect of any breach
or wrongful conduct (whether the claim therefor is based on contract, tort or
duty imposed by law), but excluding gross negligence or willful misconduct by
Lender, its Affiliates and its directors, officers, employees and attorneys, in
connection with, arising out of, or in any way related to the transactions
contemplated or relationship established by this Agreement, or any act, omission
or event occurring in connection herewith or therewith; and to the fullest
extent not prohibited by law Pledgor hereby waives, releases and agrees not to
sue upon any such claim for Special Damages, whether or not accrued and whether
or not known or suspected to exist in its favor.

        (l)    Irrevocable Proxy.    Solely with respect to Article 8 Matters
(as hereinafter defined), Pledgor hereby irrevocably grants and appoints Lender,
from the date of this Agreement until the termination of this Agreement in
accordance with its terms, as Pledgor's true and lawful proxy, for and in
Pledgor's name, place and stead to vote the Pledged Securities, whether directly
or indirectly, beneficially or of record, now owned or hereafter acquired, with
respect to such Article 8 Matters. The proxy granted and appointed in this
Section 18(l) shall include the right to sign Pledgor's name (as the direct
owner of Sixth Mezzanine Borrower) to any consent, certificate or other document
relating to an Article 8 Matter and the Pledged Securities that applicable law
may permit or require, to cause the Pledged

17

--------------------------------------------------------------------------------




Securities to be voted in accordance with the preceding sentence. Pledgor hereby
represents and warrants that there are no other proxies and powers of attorney
with respect to an Article 8 Matter that Pledgor may have granted or appointed.
Pledgor will not give a subsequent proxy or power of attorney or enter into any
other voting agreement with respect to the Pledged Securities with respect to
any Article 8 Matter and any attempt to do so with respect to an Article 8
Matter shall be void and of no effect. The proxies and powers granted by the
Pledgor pursuant to this Agreement are coupled with an interest and are given to
secure the performance of the Pledgor's obligations. As used herein, "Article 8
Matter" means any action, decision, determination or election by Borrower or its
member(s) or partner(s) that its membership interests, partnership interests or
other equity interests, or any of them, be, or cease to be, a "security" as
defined in and governed by Article 8 of the Uniform Commercial Code, and all
other matters related to any such action, decision, determination or election.

        (m)    Acknowledgment and Consent.    Pledgor shall cause Sixth
Mezzanine Borrower to execute and deliver to Lender an Acknowledgment and
Consent with respect to this Agreement in the form of Exhibit A attached hereto
in connection with the execution and delivery of this Agreement.

        (n)    Joint and Several Liability.    If Pledgor consists of more than
one person or party, the obligations and liabilities of each such person or
party hereunder shall be joint and several.

        (o)    Inconsistency.    In the event of any conflicts or
inconsistencies between the terms and conditions hereof and the terms and
conditions of the Loan Agreement, the terms and conditions of the Loan Agreement
shall govern.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

18

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties have caused this Agreement to be
executed by their duly authorized officers as of the date set forth above.

    PLEDGOR:
 
 
HCR VII PROPERTIES, LLC, a Delaware limited
    liability company
 
 
By:
 
 

--------------------------------------------------------------------------------

        Name:             Title:    
 
 
LENDER:
 
 
JPMORGAN CHASE BANK, N.A., a banking
    association chartered under the laws of the United
    States of America
 
 
By:
 
 

--------------------------------------------------------------------------------

        Name:             Title:    

19

--------------------------------------------------------------------------------



EXHIBIT A

FORM OF ACKNOWLEDGMENT AND CONSENT

        The undersigned (collectively, the "Issuer") hereby acknowledges receipt
of a copy of that certain Pledge and Security Agreement (Seventh Mezzanine
Loan), dated as of the date hereof (as amended, supplemented, replaced, restated
or otherwise modified from time to time, the "Pledge Agreement"), and agrees
that the Pledgor (as defined in the Pledge Agreement) is bound thereby. The
Issuer agrees to notify Lender promptly in writing of the occurrence of any of
the events described in Section 5(a) of the Pledge Agreement. Capitalized terms
used herein and not defined herein shall have the meanings given such terms in
the Pledge Agreement, of even date herewith, by and between Pledgor and JPMorgan
Chase Bank, N.A., a banking association chartered under the laws of the United
States of America, as Lender.

        For purposes of perfecting the security interest of Lender therein, the
Issuer agrees as follows:

        On the date hereof, the registered owner of each entity making up Issuer
is as reflected on Schedule 1 of the Pledge Agreement.

        The registered pledgee of the Pledged Securities is:

JPMORGAN CHASE BANK, N.A.,
its successors and assigns, as collateral agent for itself and the other
Noteholders

        There are no liens of the Issuer on the Pledged Securities or any
adverse claims thereto for which the Issuer has a duty under Section 8-403 of
the Uniform Commercial Code (the "Code"). The Issuer has by book-entry
registered the Pledged Securities in the name of the registered pledgee on or
prior to the date hereof. No other pledge is currently registered on the books
and records of the Issuer with respect to the Pledged Securities.

        Until the Debt is paid in full (exclusive of provisions which the Loan
Documents expressly state shall survive satisfaction of the Note), Issuer agrees
to: (i) comply with the instructions of Lender, without any further consent from
Pledgor or any other Person, in respect of the Pledged Securities; and
(ii) disregard any request made by Pledgor or any other person which contravenes
the instructions of Lender with respect to the Pledged Securities.
Notwithstanding anything in this Acknowledgment and Consent to the contrary,
this confirmation statement shall not be construed as expanding the rights of
Lender to give instructions with respect to the Pledged Securities beyond such
rights set forth in the Pledge Agreement or permitted under any limited
liability company agreement of the Issuer or the Loan Documents.

--------------------------------------------------------------------------------



Dated: as of December 21, 2007            
 
 
 
 
ISSUER:
 
 
 
 
HCR VI PROPERTIES, LLC, a Delaware limited liability company
 
 
 
 
By:
 
 

--------------------------------------------------------------------------------

            Name:                 Title:    
AGREED TO AND ACKNOWLEDGED BY:
 
 
 
 
 
 
PLEDGOR:
 
 
 
 
 
 
HCR VII PROPERTIES, LLC,
a Delaware limited liability company
 
 
 
 
 
 
By:
 
 

--------------------------------------------------------------------------------


 
 
 
 
 
  Name:                 Title:                

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.33

